NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2008-5012

                              PRECISION IMAGES, LLC,

                                                       Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                       Defendant-Appellee.


      Cyrus E. Phillips, IV, of Washington, DC, argued for plaintiff-appellant.

       Joseph E. Ashman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Bryant G. Snee, Deputy Director.

Appealed from: United States Court of Federal Claims

Judge Margaret M. Sweeney
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2008-5012


                             PRECISION IMAGES, LLC,

                                                     Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.




                                   Judgment

ON APPEAL from the        United States Court of Federal Claims

in CASE NO(S).            07-CV-712

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (LOURIE, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and
BRYSON, Circuit Judge).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 11, 2008                       /s/ Jan Horbaly
                                          Jan Horbaly, Clerk